DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Remarks and Amendments filed on 5-16-2022. As directed, claims 1-6, 8-10, and 12-15 have been amended, claims 7 and 11 have been canceled, and claims 17-19 have been newly added. Thus, claims 1-6, 8-10, and 12-19 are currently pending in the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Fainberg on 5-31-2022.
The application has been amended as follows: 
1. (Currently Amended) A device for massaging genital organs, comprising: 
a first member, 
a second member and 
a stimulating member, 
the first member comprising a first surface portion configured to affect a first human body portion, the first member is made elongated, having a first end and a second end, 
the second member is made elongated and connected by its first end to the first end of the first member, and connected by its second end to the stimulating member, 
the stimulating member comprises a second surface portion configured to affect a second human body portion, 
wherein the first surface portion is configured to translationally slide along the first human body portion, and the second surface portion is configured to press against the second human body portion during the translational sliding, 
wherein the second member is configured with a curvilinear bend forming an arc along a bending plane of the second member, 
the second member is configured to elastically unbend during the translational sliding, and thereby move the stimulating member in an opposite direction of a direction of the translational sliding, and is configured to press the second surface portion to the second human body portion in the process of the translational sliding, 
wherein the second surface portion is a stimulating surface formed in an arc that coincides with the arc formed from the curvilinear bend of the second member, and the stimulating surface is configured to face the first end of the second member during the translational sliding 
wherein the second member is made of an elastically deformable material, and contains a flexible surface portion configured to transform from a curvilinear shape into a rectilinear shape during the translational sliding.
2. (Currently Amended) The device of claim 1, further comprising an affecting means comprising at least one stimulation means, comprising a vibration means configured to impart reciprocating movement to a vibration-generating mass comprising a coil member with a movable ferromagnetic core, at least one electric current sourc and elastically deformable material, and at least one control means configured to control the stimulation means, comprising a variety of settings, a plurality of buttons configured to be elastically pressed, and further including means for remotely controlling the stimulation means.
3. (Currently Amended) The device of claim 1, wherein the stimulating member comprises at least one vibrational means configured to prevent lateral displacement of the stimulating membermember while generating vibration, wherein the stimulating member is configured to generate vibration using an electric motor mounted transversely to the bending plane of the second member with an eccentric mass mounted on it, wherein the rotation plane of the eccentric mass coincides with the bending plane of the second member.
4. (Currently Amended) The device of claim 1, wherein the second member is configured to prevent lateral displacement of the stimulating member relative to the bending plane of the second member, by having a transverse cross-section that is elongated across the bending plane, and/or by having an elastic strip of 6spring metal[[,]] mounted  on a widest side of the second member transverse to the bending plane[[,]] which provides longitudinal deformation and prevents transverse deformation, and has an approximate ratio of width to thickness of 50:1.
5. (Currently Amended) The device of claim 1, wherein the stimulating member is elastically suspended relative to the first member, and is capable of lateral elastic deflection relative to the first member, for generating angular oscillations using an electric motor with an output shaft on two sides thereof on which two eccentric masses are respectively mounted, and wherein phase angles of the two eccentric masses are rotated relative to each other along an of the output shaft by 180 degrees, with an oscillation plane to the bending plane , or coinciding with the bending plane 
6. (Currently Amended) The device of claim 1, wherein the device is made showerproof or waterproof by providing each of the first member, a connection of the first member and the second member, the second member, and the stimulating member with a surface of silicone rubber, either made monolithically of said silicone rubber, or covered with said silicone rubber, wherein the device surface is made configured for enhanced stimulation ofa G-spot.
8. (Currently Amended) The device of claim 1, wherein the first surface portion is configured to provide a massaging affect, including friction and vibration, on the first human body portion which further comprises a human cavity, and the second surface portion is configured to provide a massaging affect, including friction and vibration, on the second human body portion which is an adjacent portion of the first human body portion a front wall of a vagina, and the second human body portion comprises a head of a clitoris, or wherein the first human body portion comprises an anus, and the second human body portion comprises a crotch, and the flexible surface portion is configured to unbend during translation sliding along the first human body portion, and is thereby configured to form an inverse shape of the first human body portion, wherein the second member is made of an elastomer.
9. (Currently Amended) The device of claim 8, wherein the first member is made elongated, with the first end connected to the first end of the second member in the direction of the first member, so that the curvilinear bend of the second member is directed away from the first member, and the first end of the first member is configured to be inserted jointly with the first end of the second member into the vagina, and further comprises an electric means configured to affect the first human body portion or the second human body portion, and the second end of the first member includes a handle an electric current source and a control means, wherein the first member comprises a rectilinear shape, or is made with a slight arcuate bend in the bending plane of the second member, wherein the first member further includes a rigid portion in a direction of the first end of the second member, , and thereby formia shape of an erect penis[[,]] and move the stimulating member along the rigid portion from the first position[[,]] in which the stimulating member is brought closer to the first end of the first member, to the second position in which the stimulating member is close to the second end of the first member, wherein the movement of the stimulating member from the first position to the second position occurs at a distance approximately equal to a length of the vagina.
10. (Currently Amended) The device of claim 1, wherein the first surface portion is configured to provide a massaging affect, in particular friction and vibration, on a shaft of a penis, and the second surface portion is configured to provide a massaging affect, including friction and vibration, on a head of the penis, the flexible surface portion is configured to unbend during the translation sliding along the first human body portion, and thus is configured to take a shape of an inverse form of the first human body portion, wherein the second member is made of an elastomer.  
12. (Currently Amended) The device of claim 1, wherein the stimulating member is elastically connected to the second end of the second member, and is made rounded and bending plane , and is configured for rotational sliding on the second human body portion in the bending plane a direction from the first human body portion during transformation from the first position to the second position due to a pushing force of the second human bodyportion on the stimulating member in the opposite direction of the translational sliding when the second surface part is pressed into the second human body portion human body portion during transformation from said second position to said first position due to the pushing force of the second member on the stimulating member in the direction of said translational sliding during restoration of the second member to its original shape, wherein a length of an arc of the rotational sliding is approximately equal toa length of a vagina, wherein the first member is configured to be held by a hand and to impart reciprocating sliding to the first member with the first surface portion over the first human body portion, and the second member is configured to impart to the stimulating member rotational sliding of the second surface portion along the second human body portion, and the second member is continuous with the second surface 9portion, their respective arcs are  coincident, and the second member’s arc partially envelopes a second surface portion.
13. (Currently Amended) The device according to claim 12, wherein the first member and the second member have a semicircular cross-section[[,]] with fillets between an arc and a chord[[,]] of approximately the same size, with a height of , and a width of , and the stimulating member are integrally formed andis made round and contains a vibration means, the stimulating member is made in the form of a body of revolution with a stimulating surface formed in an arc of approximately 240 degrees[[,]] circumferentially, with a radius of curvilinear bend of the second member is circumferentially, of curvilinear bend of the second member has a single center with said stimulating surface.
14. (Currently Amended) A method for providing a massaging action of genital organs, characterized by simultaneously performing the massaging action on a first human body portion and a second human body portion

by using a device comprising:
a first member, 
a second member and 
a stimulating member, 
the first member comprising a first surface portion configured to affect the first human body portion, the first member is made elongated, having a first end and a second end, 
the second member is made elongated and connected by its first end to the first end of the first member, and connected by its second end to the stimulating member, 
the stimulating member comprises a second surface portion configured to affect the second human body portion, 
wherein the second member is made with a curvilinear bend forming an arc along a bending plane of the second member, and configured to elastically unbend along the first member, and thereby move the stimulating member,
the second member configured to elastically unbend during translational sliding, and thereby move the stimulating member in an opposite direction of a direction of the translational sliding, and configured to press the second surface portion to the second human body portion in the process of the translational sliding, 
wherein the second surface portion is a stimulating surface formed in an arc that coincides with the arc formed from the curvilinear bend of the second member, and the stimulating surface is configured to face the first end of the second member during the translational sliding, 
wherein the second member is made of an elastically deformable material, and contains a flexible surface portion configured to transform from a curvilinear shape into a rectilinear shape during the translational sliding,
and further wherein in a first stage, the first surface portion is placed on the first human body portion, and the second surface portion is placed on the second human body portion, thensliding occurs by moving the first surface portion along the first human body portion across a required distance that is an approximate length of a user’s vagina, a second stage[[,]] in which the second member is unbent, and the flexible 10surface portion is in a shape of the first human body portion, then the translational sliding is reversed bymoving the first surface portion along the first human body portion across the required distance,such a cycle being repeated, and thereby making a reciprocal motion by sliding the first surface portion along the first human body portion across and the reciprocal motion includes a combination of intermediate distances within a range of the user's required distance.
15. (Previously Presented) A method of manufacturing a device for massaging genital organs by use of hot vulcanization to obtain the device of claim 1.
16. (New) The device of claim 1, wherein the stimulating member further comprises an electric means configured to affect a human body, and the device comprises a control means for controlling the electric means, wherein the second member contains flexible electrical conductors that electrically connect the control means with the electric means.
17. (Currently Amended) A device for massaging genital organs, comprising: 
a first member, 
a second member and 
a stimulating member, 
the first member comprising a first surface portion configured to affect a first human body portion, the first member is made elongated, having a first end and a second end, 
the second member is made elongated and connected by its first end to the first end of the first member, and connected by its second end to the stimulating member, 
wherein the stimulating member further comprises a second surface portion configured to affect a second human body portion, 
wherein the first surface portion is configured to translationally slide along the first human body portion, and the second surface portion is configured to press against the second human body portion during said translational sliding, 
wherein the second member is made with a curvilinear bend and is configured to elastically unbend along the first member, and thereby move the stimulating member from a first position[[,]] in which the second surface portion is closer to the first end of the first member, to a second position at which the second surface portion is closer to the second end of the first member, 
the second member is configured to elastically unbend during translational sliding, and thereby move the stimulating member in an opposite direction of a direction of the translational sliding, and configured to press the second surface portion to the second human body portion in the process of 
wherein the stimulating member is movably connected to the second end of the second member with axial rotation in a plane of the second member, and is further mechanically and releasably connected to the second end of the second member,
wherein the second member is made of an elastically deformable material, and contains a flexible surface portion configured to transform from a curvilinear shape into athe translational sliding.
18. (Canceled).
19. (Currently Amended) The device of claim 17, wherein the stimulating member further comprises an electric means to affect a human body, and the device comprising a control means for controlling the electric means, wherein the second member contains flexible electrical conductors that electrically connect the control means with the electric means, wherein a connection of the stimulating provides the flexible electrical conductors, and allows bending plane configured to bend by having a flattened surface that can be extended forward from the first surface portion, and is configured to provide massage to the second body portion by pressure and byan affecting means, 

Allowable Subject Matter
Claims 1-6, 8-10, 12-17, and 19 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Topolev (US 9,119,765) previously cited not relied upon, discloses certain aspects of claim 1 including:
A device (500) for massaging genital organs (Col. 2, lines 5-6; Fig. 1), comprising: 
a first member (508) (Col. 2, lines 7-8; Fig. 1), 
a second member (first end 504 of first member 502) (Col. 2, lines 6-8; Fig. 1, see annotated version below) and 
a stimulating member (second end 510 of first member 502) (Col. 2, lines 8-10; Fig. 1), 
the first member (508) comprising a first surface portion configured to affect a first human body portion (Col. 2, lines 8-14 where the first body portion is the wall of the vagina interfaced by first member 508), the first member (508) is made elongated having a first end (506) and a second end (512) (Col. 2, lines 7-12; Fig. 1), 
the second member (first end 504 of first member 502) is made elongated and connected by its first end (see annotated Fig. 1 below) to the first end (506) of the first member (508) (Col. 2, lines 5-8; Fig. 1), and connected by its second end (see Fig. 1) to the stimulating member (second end 510 of first member 502) (Fig. 1; Col. 2, lines 9-12), 
the stimulating member (second end 510 of first member 502) comprises a second surface portion configured to affect a second human body portion (Col. 2, lines 8-14 where the second body portion is the wall of the vagina interfaced by stimulating member 510), 
wherein the first surface portion is configured to translationally slide along the first human body portion (Col. 2, lines 8-19), and 
the second surface portion configured to press against the second human body portion during the translational sliding (Col. 2, lines 8-19, the stimulating member 510 unbends from the first member 508 during sliding), 
wherein the second member (first end 504 of first member 502) is made with a curvilinear bend (first end 504 of first member 502) (see Fig. 1) and configured to elastically unbend along the first member (508) and thereby move the stimulating member (second end 510 of first member 502) from a first position, in which the second surface portion is closer to the first end (506) of the first member (508), to a second position in which the second surface portion is distant from the first end (506) of the first member (508) (see the transformation of portion 502 in Figs. 1-2 where the dotted lines of Fig. 2 represent a second position, and the solid lines of Figs. 1-2 represent a first position; Col. 2, lines 8-19), 
the second member (first end 504 of first member 502) configured to elastically unbend during the translational sliding and thereby move the stimulating member (second end 510 of first member 502) to the opposite direction of a direction of said translational sliding and to press the second surface portion to the second human body portion in the process of the translational sliding (Col. 2, lines 8-19, as the device is inserted more fully, the unbending of member 502 occurs in the opposite direction as shown in Figs. 1-2), 
wherein the second surface portion is a stimulating surface formed in an arc (first end 504 of first member 502) (see annotated Fig. 1 below), 
wherein the second member (first end 504 of first member 502) is made of an elastically deformable material and contains a flexible surface portion configured to transform from a curvilinear shape into a rectilinear shape during translational sliding (see the transformation of the bent portion of 502 at end 504 in Figs. 1-2 where the dotted lines of Fig. 2 represent a rectilinear shape, and the solid lines of Figs. 1-2 represent a curvilinear shape; Col. 2, lines 5-6 recite that the device is made from resilient material),
Topolev, and the prior art in general, does not fairly anticipate a bent state of the stimulating member wherein the stimulating surface is configured to face the first end of the second member during the translational sliding. While the Topolev ‘765 device is configured to allow the stimulating member and the second member to separate from the first member, the device is not described as being capable of the full arc of rotation necessary to anticipate the aforementioned claim limitations.
For similar reasons, claims 14 and 15 are not fairly anticipated and/or rendered obvious.
Still further, while Topolev ‘765 describes the aforementioned limitations with respect to claim 1 and also required by claim 17, claim 17 is not fairly anticipated and/or rendered obvious because the relied upon stimulating member of Topolev forms an integral, unitary piece with the second member, and is not releasable from the second member. The prior art at large similarly fails to anticipate and/or render obvious the specific shape and use of the massage device as outlined in claim 17 alongside of a releasably connectable stimulating member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Olivares (US 9,737,458) is cited for its relevant second member and stimulating structure which moves from a first member by a bendable arm as described in the abstract and shown in Figure 3
-Hahr (US 2016/0184178) is cited for its relevant release of a second member and a stimulating member as shown in Figure 4
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785